Exhibit 10.2

L. B. FOSTER COMPANY

415 Holiday Drive Pittsburgh, PA 15220

CONFIDENTIALITY AGREEMENT

February 12, 2016

Legion Partners Asset Management, LLC

9401 Wilshire Blvd, Suite 705

Beverly Hills, CA 90212

Attention: Bradley S. Vizi, Managing Director

Ladies and Gentlemen:

This letter agreement shall become effective upon its execution following the
appointment of the New Director to the Board of Directors (the “Board”) of L. B.
Foster Company, a Pennsylvania corporation (the “Company”). Capitalized terms
used herein but not otherwise defined herein shall have the meanings given to
such terms in the agreement (the “Board Composition Agreement”), dated as of the
date of this letter agreement, among the Company and the persons set forth on
Schedule A hereto, pursuant to which the Company has agreed to appoint, at the
request and recommendation of the Investor Group, the New Director, to the
Board, subject to the covenants and other agreements contained therein. The
Company understands and agrees that, subject to the terms of, and in accordance
with, this letter agreement, during the Standstill Period (as defined in the
Board Composition Agreement) and not at any time thereafter, the New Director
may, if and to the extent he or she desires to do so, disclose information,
including certain non-public, confidential or proprietary information concerning
the Company, that he or she obtains while serving as a member of the Board to
each of the persons or entities listed on Schedule B hereto that are and remain
Representatives (as hereinafter defined) of Legion Partners Asset Management,
LLC, a Delaware limited liability company (collectively, “Legion” or “you”), who
need to know such information, and may discuss such information with any and all
such Representatives, subject to the terms and conditions of this letter
agreement; provided, that prior to the disclosure of any Evaluation Material (as
hereinafter defined) to any of your Representatives, you must first have
received from each Representative (other than your legal advisors at the law
firm of Olshan Frome Wolosky LLP) a written duly executed Representative
Undertaking in the form attached hereto as Exhibit A and a copy of such
Representative Undertaking must be provided to the Company prior to any such
disclosure pursuant to the notice provisions in paragraph 17 of this letter
agreement; provided, further, that the New Director shall be entitled to
supplement Schedule B attached hereto upon the Company’s prior written consent
(such consent not to be unreasonably withheld) to add any Representatives not
now existing or retained, as applicable, so long as such persons or entities
qualify as such under the terms of this letter agreement and execute a written
duly executed Representative Undertaking in the form attached hereto as Exhibit
A and submitted to the Company in accordance with the terms hereof. In
consideration for, and as a condition of, such information being furnished to
you and your Affiliates, Associates, directors, officers, employees, and legal
advisors representing you in lieu of the law firm of Olshan Frome Wolosky LLP
(each a “Representative”, or collectively, the “Representatives”), subject to
the restrictions in paragraph 2, you agree to treat any and all information
concerning or relating to the Company or any of its subsidiaries or affiliates
that is furnished to you or your Representatives (regardless of the manner in
which it is

 

1



--------------------------------------------------------------------------------

furnished, including in written or electronic format or orally, gathered by
visual inspection or otherwise) by the New Director, or by or on behalf of the
Company, together with any notes, analyses, reports, models, compilations,
studies, interpretations, documents, records or extracts thereof containing,
referring, relating to, based upon or derived from such information, in whole or
in part (collectively, “Evaluation Material”), strictly confidential in
accordance with the provisions of this letter agreement, and to take or abstain
from taking the other actions hereinafter set forth.

1. The term “Evaluation Material” does not include information that (i) is or
has become generally available to the public other than as a result of a direct
or indirect disclosure by you or your Representatives in violation of this
letter agreement, (ii) was within your or any of your Representatives’
possession on a non-confidential basis prior to its being furnished to you by
the New Director, or by or on behalf of the Company or its agents,
representatives, attorneys, advisors, directors, officers or employees (each a
“Company Representative”, or collectively, the “Company Representatives”),
(iii) is received from a source other than the New Director, the Company or any
Company representatives, or (iv) that you demonstrate to the extent reasonably
practicable was independently developed by you or your Representatives without
reference to or use of the Evaluation Material; provided, that in the case of
(ii) or (iii) above, the source of such information was not, to your knowledge,
bound by a confidentiality agreement with or other contractual, legal or
fiduciary obligation of confidentiality to the Company or any other person with
respect to such information at the time the information was disclosed to you.

2. You and your Representatives will, and you will cause your Representatives
to, (a) keep the Evaluation Material strictly confidential and (b) not disclose
any of the Evaluation Material in any manner whatsoever without the prior
written consent of the Company; provided, however, that you may only privately
disclose any of such information: (A) to your Representatives (i) who need to
know such information for the sole purpose of advising you on your investment in
the Company, (ii) who are informed by you of the confidential nature of such
information and who are directed by you to treat the Evaluation Material in a
manner that is in strict compliance with the terms of this letter agreement, and
(iii) who execute in writing a Representative Undertaking in the form attached
hereto as Exhibit A; provided, further, that you will be responsible for any
violation of this letter agreement by your Representatives as if they were
parties to this letter agreement; and (B) to the Company and the Company
Representatives. It is understood and agreed that no New Director shall disclose
to you or your Representatives any legal or other advice, including, but not
limited to, any information that is marked attorney-client work product,
attorney-client communication, privileged and confidential or by other words
purporting to indicate that the information is subject to the attorney-client
privilege or attorney work-product privilege, that may be included in the
Evaluation Material with respect to which such disclosure may constitute waiver
of the Company’s attorney-client privilege or attorney work-product privilege.
Notwithstanding this Paragraph 2, your legal advisors at the law firm of Olshan
Frome Wolosky LLP are not required to execute a Representative Undertaking,
provided, however, that you covenant to instruct such counsel to (x) hold the
Evaluation Material strictly confidential in accordance with the terms of this
Agreement and (y) return the Evaluation Material to you (or destroy it) at the
conclusion of such law firm’s representation of you in connection with your
investment in the Company.

3. In addition, you agree that, without the prior written consent of the Company
and except as otherwise disclosed in this letter agreement, you will not
disclose to any other person the fact that the Evaluation Material has been made
available to you or any of your Representatives.

4. Notwithstanding anything herein to the contrary, in the event that you or any
of your Representatives are required by applicable law, regulation or legal or
judicial process (including without limitation, by deposition, interrogatory,
request for documents, subpoena, civil investigative demand or

 

2



--------------------------------------------------------------------------------

similar process) to disclose any of the Evaluation Material, you will promptly
notify (except where such notice would be legally prohibited) the Company so
that it may seek a protective order or other appropriate remedy (and if the
Company seeks such an order, you will provide such cooperation as the Company
shall reasonably request), at its sole cost and expense. Nothing herein shall be
deemed to prevent you or your Representatives, as the case may be, from honoring
a subpoena, legal process or other legal requirement that requires discovery,
disclosure or production of the Evaluation Material if (a) after notifying and
cooperating with the Company as required above, you produce or disclose only
that portion of the Evaluation Material which your outside legal counsel advises
you is legally required to be so produced or disclosed and you inform the
recipient of such Evaluation Material of the existence of this letter agreement
and the confidential nature of such Evaluation Material; or (b) the Company
consents in writing to having the Evaluation Material produced or disclosed
pursuant to the subpoena, legal process or other legal requirement. Unless
legally required, in no event will you or any of your Representatives oppose
action by the Company to obtain a protective order or other relief to prevent
the disclosure of the Evaluation Material or to obtain reliable assurance that
confidential treatment will be afforded to the Evaluation Material. For the
avoidance of doubt, and notwithstanding anything contained herein to the
contrary, disclosures made pursuant hereto shall not be construed to permit
disclosures made by you or your Representatives, publicly or privately, whether
to the U.S. Securities and Exchange Commission or its Staff, the Company’s
shareholders or any other person or entity, in connection with or relating to
any solicitation made by you pursuant to Regulation 14A of the Securities
Exchange Act of 1934, as amended, or any other state or Federal securities laws
applicable to any solicitations of the Company’s shareholders of proxies or
other authorizations to vote the shares of a Company shareholder or otherwise
take any action that any Company shareholder can take.

5. It is understood and agreed that monetary damages may not be a sufficient
remedy for any threatened or actual breach of this letter agreement, and that
the Company is entitled to seek specific performance and injunctive or other
equitable relief in connection with any such threatened or actual breach of this
letter agreement. Such remedy shall not be deemed to be the exclusive remedy for
breach of this letter agreement, but shall be in addition to all other remedies
available at law or equity to the Company.

6. You undertake that you and your Representatives shall inform the Company
immediately and in writing of any actual or suspected breach of the obligations
imposed under this letter agreement as you may be aware of and provide all
possible assistance in order to minimize the effects of such breach.

7. You acknowledge that (a) none of the Company or any Company Representatives
makes any representation or warranty, express or implied, as to the accuracy or
completeness of any Evaluation Material, and (b) none of the Company or any
Company Representatives shall have any liability to you or to any of your
Representatives directly or indirectly relating to or resulting from the use of
the Evaluation Material or any errors therein or omissions therefrom.

8. All Evaluation Material shall remain the property of the Company. Neither you
nor any of your Representatives shall by virtue of any disclosure of and/or your
use of any Evaluation Material acquire any rights with respect thereto, all of
which rights (including all intellectual property rights) shall remain
exclusively with the Company.

9. At any time, upon the request of the Company, you will promptly deliver to
the Company or destroy all hard copies of the Evaluation Material and use
commercially reasonable efforts to permanently erase or delete all electronic
copies of the Evaluation Material in your or any of your Representatives’
possession or control, whether the Evaluation Material is (i) furnished to you
by or on

 

3



--------------------------------------------------------------------------------

behalf of the Company pursuant hereto or (ii) prepared by you, and no copy
thereof in any form shall be retained, provided, however, that you and your
Representatives shall be permitted to retain such Evaluation Material as is
necessary to enable you and your Representatives to comply with any applicable
document retention polices or requirements under applicable law or regulation
and to retain any computer records and computer files containing any Evaluation
Material if required pursuant to any current automatic archiving and backup
procedures; provided, however, that such retention shall be solely for legal,
regulatory or archival purposes, as the case may be, and that any such retained
Evaluation Material shall remain subject to the confidentiality and use
restrictions of this letter agreement notwithstanding termination of this letter
agreement. At the written request of the Company you shall provide the Company
with a certificate of compliance with the foregoing sentence signed by you or
your chief compliance officer. Notwithstanding the return or erasure or deletion
of Evaluation Material, you and your Representatives will continue to be bound
by the obligations contained in this letter agreement.

10. You hereby acknowledge that you are aware that the United States federal
securities laws prohibit any person who has received from an issuer material,
non-public information from purchasing or selling securities of such issuer or
from communicating such information to any other person under circumstances in
which it is reasonably foreseeable that such person is likely to purchase or
sell such securities in reliance upon such information.

11. You represent and warrant to the Company that (i) you have all requisite
company power and authority to execute and deliver this letter agreement and to
perform your obligations hereunder, (ii) this letter agreement has been duly
authorized, executed and delivered by you, and is a valid and binding
obligation, enforceable against you in accordance with its terms, (iii) this
letter agreement will not result in a violation of any terms or conditions of
any agreements to which you are a party or by which you may otherwise be bound
or of any law, rule, license, regulation, judgment, order or decree governing or
affecting you, and (iv) your entry into this letter agreement does not require
approval by any owners or holders of any equity or other interest in you (except
as has already been obtained).

12. The Company represents and warrants to you that (i) the Company has all
requisite power and authority to execute and deliver this letter agreement and
to perform its obligations hereunder, (ii) this letter agreement has been duly
authorized, executed and delivered by the Company, and is a valid and binding
obligation, enforceable against the Company in accordance with its terms,
(iii) this letter agreement will not result in a violation of any terms or
conditions of any agreements to which the Company is a party or by which the
Company may otherwise be bound or of any law, rule, license, regulation,
judgment, order or decree governing or affecting the Company, and (iv) the
Company’s entry into this letter agreement does not require approval by any
owners or holders of any equity or other interest in the Company (except as has
already been obtained).

13. Any waiver by the Company of a breach of any provision of this letter
agreement shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this letter
agreement. The failure of the Company to insist upon strict adherence to any
term of this letter agreement on one or more occasions shall not be considered a
waiver or deprive the Company of the right thereafter to insist upon strict
adherence to that term or any other term of this letter agreement.

14. You acknowledge and agree that the value of the Evaluation Material to the
Company is unique and substantial, but may be impractical or difficult to assess
in monetary terms. You further acknowledge and agree that in the event of an
actual or threatened violation of this letter agreement, immediate and
irreparable harm or injury may be caused for which money damages may not be an

 

4



--------------------------------------------------------------------------------

adequate remedy. Accordingly, you acknowledge and agree that, in addition to any
and all other remedies which may be available to the Company at law or equity,
the Company shall be entitled to an injunction or injunctions to prevent
breaches of this letter agreement and to enforce specifically the terms and
provisions of this letter agreement exclusively in the federal or state courts
of the Commonwealth of Pennsylvania located in the City of Pittsburgh. In the
event that any action shall be brought in equity to enforce the provisions of
this letter agreement, you shall not allege, and you hereby waive the defense,
that there is an adequate remedy at law.

15. This letter agreement shall be governed by and construed and enforced in
accordance with the laws of the Commonwealth of Pennsylvania without reference
to the choice of laws or conflict of laws principles thereof or of any other
jurisdiction to the extent that such principles would require or permit the
application of the laws of another jurisdiction. Each of the parties irrevocably
agrees that any legal action or proceeding with respect to this letter agreement
and the rights and obligations arising hereunder, or for recognition and
enforcement of any judgment in respect of this letter agreement and the rights
and obligations arising hereunder brought by the other party hereto or its
successors or assigns, whether in tort or contract or at law or in equity, shall
be brought and determined exclusively in the federal or state courts of the
Commonwealth of Pennsylvania located in the City of Pittsburgh. Each of the
parties hereto hereby irrevocably submits with regard to any such action or
proceeding for itself and in respect of its property, generally and
unconditionally, to the personal jurisdiction of the aforesaid courts and agrees
that it will not bring any action relating to this letter agreement in any court
other than the aforesaid courts. Each of the parties hereto hereby irrevocably
waives, and agrees not to assert in any action or proceeding with respect to
this letter agreement, (a) any claim that it is not personally subject to the
jurisdiction of the above-named courts for any reason, (b) any claim that it or
its property is exempt or immune from jurisdiction of any such court or from any
legal process commenced in such courts (whether through service of notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise) and (c) to the fullest extent permitted by
applicable legal requirements, any claim that (i) the suit, action or proceeding
in such court is brought in an inconvenient forum, (ii) the venue of such suit,
action or proceeding is improper or (iii) this letter agreement, or the subject
matter hereof, may not be enforced in or by such courts.

16. This letter agreement, including the exhibits hereto, and the Agreement
contain the entire understanding of the parties with respect to the subject
matter of this letter agreement and supersedes all prior and contemporaneous
agreements, understandings and representations, whether oral or written, of the
parties with respect to the subject matter hereof. There are no restrictions,
agreements, promises, representations, warranties, covenants or undertakings
between the parties with respect to the subject matter of this letter agreement
other than those expressly set forth herein or in the Agreement.

17. Any notices, consents, determinations, waivers or other communications
required or permitted to be given under the terms of this letter agreement must
be in writing and will be deemed to have been delivered: (a) upon receipt, when
delivered personally; (b) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); (c) upon confirmation of receipt, when sent
by email (provided such confirmation is not automatically generated); or (d) one
(1) business day after deposit with a nationally recognized overnight delivery
service, in each case properly addressed to the party to receive the same. The
addresses and facsimile numbers for such communications shall be:

 

5



--------------------------------------------------------------------------------

If to the Company:

L. B. Foster Company

415 Holiday Drive, Suite 4

Pittsburgh, PA 15220

Fax No.: (412) 928-7891

Email: pguinee@lbfoster.com

Attention: Patrick J. Guinee, Esq., Vice President, General Counsel & Corporate
Secretary

With a copy to (which shall not constitute notice):

Morgan, Lewis & Bockius LLP

1111 Pennsylvania Avenue, NW

Washington, DC 20004

Fax No.: 202-739-3001

Email: kgottfried@morganlewis.com

Attention: Keith E. Gottfried, Esq.

If to Legion or any member thereof:

Legion Partners Asset Management, LLC

9401 Wilshire Blvd, Suite 705

Beverly Hills, CA 90212

Fax No.: (424) 234-5123

Email: bvizi@legionpartners.com

Attention: Bradley S. Vizi, Managing Director

With a copy (which shall not constitute notice) to:

Olshan Frome Wolosky LLP

65 East 55th Street

New York, New York 10022

Attention: Steve Wolosky

Facsimile: (212) 451-2222

Email: swolosky@olshanlaw.com

18. If any term, provision, covenant or restriction of this letter agreement is
held by a court of competent jurisdiction to be invalid, void or unenforceable,
the remainder of the terms, provisions, covenants and restrictions of this
letter agreement shall remain in full force and effect and shall in no way be
affected, impaired or invalidated. It is hereby stipulated and declared to be
the intention of the parties that the parties would have executed the remaining
terms, provisions, covenants and restrictions without including any of such
which may be hereafter declared invalid, void or unenforceable. In addition, the
parties agree to use commercially reasonable efforts to agree upon and
substitute a valid and enforceable term, provision, covenant or restriction for
any of such that is held invalid, void or enforceable by a court of competent
jurisdiction.

19. This letter agreement may be executed in two or more counterparts, each of
which shall be considered one and the same agreement and shall become effective
when counterparts have been signed by each of the parties and delivered to the
other party (including by means of electronic delivery or facsimile).

 

6



--------------------------------------------------------------------------------

20. This letter agreement and the rights and obligations herein may not be
assigned or otherwise transferred, in whole or in part, by you without the
express written consent of the Company. This letter agreement, however, shall be
binding on successors of the parties hereto.

21. Legion shall cause any replacement director for a New Director appointed to
the Board pursuant to the Board Composition Agreement who is an Affiliate or
Associate of any Investor or who is employed by or a member of, or directly or
indirectly affiliated with, controlled by, or under common control of any
Investor, to execute a copy of this letter agreement. For purposes of this
letter agreement, any reference to a “replacement director” shall be limited to
only a replacement director appointed pursuant to the Board Composition
Agreement who is an Affiliate or Associate of any Investor or is employed by or
a member of, or directly or indirectly affiliated with, controlled by, or under
common control of any Investor. For the avoidance of doubt, no party to this
letter agreement or the Board Composition Agreement may share Evaluation
Material with any person appointed to the Board pursuant to the Board
Composition Agreement who does not execute a copy of this letter agreement or
other form of confidentiality agreement with and acceptable to the Company.

22. The confidentiality obligations set forth in this letter agreement with
respect to the confidentiality of information concerning or relating to the
Company shall remain in full force and effect for as long as such information
continues to be deemed Evaluation Material pursuant to the terms of this letter
agreement; provided, that upon expiration of the Standstill Period, nothing
herein shall preclude the Investor Group from seeking the election of director
candidates or submitting proposals at any meeting of shareholders of the
Company, including, without limitation, making public or private statements
relating to the Company if those statements do not reference, include, or
incorporate, directly or indirectly, the Evaluation Material in violation of
this letter agreement; and provided further that the foregoing provision shall
not be deemed and is not intended to constitute a waiver of any rights or
obligations under this letter agreement. Notwithstanding the foregoing, the
Investors and the New Director acknowledge that certain Evaluation Material may
constitute trade secrets and other similar information which may be subject to
statutory protection under applicable law and nothing herein shall be deemed to
waive or otherwise the limit rights of the Company or such Evaluation Material
to any such protections.

23. No licenses or rights under any patent, copyright, trademark, or trade
secret are granted or are to be implied by this letter agreement.

24. Each of the parties hereto acknowledges that it has been represented by
counsel of its choice throughout all negotiations that have preceded the
execution of this letter agreement, and that it has executed the same with the
advice of said counsel. Each party and its counsel cooperated and participated
in the drafting and preparation of this letter agreement and the documents
referred to herein, and any and all drafts relating thereto exchanged among the
parties shall be deemed the work product of all of the parties and may not be
construed against any party by reason of its drafting or preparation.
Accordingly, any rule of law or any legal decision that would require
interpretation of any ambiguities in this letter agreement against any party
that drafted or prepared it is of no application and is hereby expressly waived
by each of the parties hereto, and any controversy over interpretations of this
letter agreement shall be decided without regards to events of drafting or
preparation. The term “including” shall in all instances be deemed to mean
“including without limitation.”

[Signature Pages Follow]

 

7



--------------------------------------------------------------------------------

Please confirm your agreement with the foregoing by signing and returning one
copy of this letter agreement to the undersigned, whereupon this letter
agreement shall become a binding agreement between you and the Company.

 

Very truly yours, L. B. FOSTER COMPANY By:  

/s/ Robert P. Bauer

Name:   Robert P. Bauer Title:   President & CEO

[Signature Page to the Confidentiality Agreement]



--------------------------------------------------------------------------------

Accepted and agreed as of the date first written above: LEGION PARTNERS, L.P. I
By: Legion Partners Asset Management, LLC Investment Advisor By:  

/s/ Bradley S. Vizi

Name:   Bradley S. Vizi Title:   Managing Director LEGION PARTNERS, L.P. II By:
Legion Partners Asset Management, LLC Investment Advisor By:  

/s/ Bradley S. Vizi

Name:   Bradley S. Vizi Title:   Managing Director
LEGION PARTNERS SPECIAL OPPORTUNITIES, L.P. II By: Legion Partners Asset
Management, LLC Investment Advisor By:  

/s/ Bradley S. Vizi

Name:   Bradley S. Vizi Title:   Managing Director LEGION PARTNERS, LLC By:
Legion Partners Holdings, LLC Managing Member By:  

/s/ Bradley S. Vizi

Name:   Bradley S. Vizi Title:   Managing Director

[Signature Page to the Confidentiality Agreement]



--------------------------------------------------------------------------------

LEGION PARTNERS ASSET MANAGEMENT, LLC By:  

/s/ Bradley S. Vizi

Name:   Bradley S. Vizi Title:   Managing Director LEGION PARTNERS HOLDINGS, LLC
By:  

/s/ Bradley S. Vizi

Name:   Bradley S. Vizi Title:   Managing Director

/s/ Christopher S. Kiper

CHRISTOPHER S. KIPER

/s/ Raymond White

RAYMOND WHITE

/s/ Bradley S. Vizi

BRADLEY S. VIZI

/s/ David A. Katz

DAVID A. KATZ

/s/ Justin Albert

JUSTIN ALBERT

[Signature Page to the Confidentiality Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

LEGION PARTNERS, L.P. I

LEGION PARTNERS, L.P. II

LEGION PARTNERS SPECIAL OPPORTUNITIES, L.P. II

LEGION PARTNERS, LLC

LEGION PARTNERS ASSET MANAGEMENT, LLC

LEGION PARTNERS HOLDINGS, LLC

BRADLEY S. VIZI

CHRISTOPHER S. KIPER

RAYMOND WHITE

Schedule A



--------------------------------------------------------------------------------

SCHEDULE B

LEGION PARTNERS, L.P. I

LEGION PARTNERS, L.P. II

LEGION PARTNERS SPECIAL OPPORTUNITIES, L.P. II

LEGION PARTNERS, LLC

LEGION PARTNERS ASSET MANAGEMENT, LLC

LEGION PARTNERS HOLDINGS, LLC

CHRISTOPHER S. KIPER

RAYMOND WHITE

BRADLEY S. VIZI

DAVID A. KATZ

JUSTIN ALBERT

OLSHAN FROME WOLOSKY LLP



--------------------------------------------------------------------------------

EXHIBIT A

REPRESENTATIVE UNDERTAKING

(SEE ATTACHED)



--------------------------------------------------------------------------------

REPRESENTATIVE UNDERTAKING

Each of [•] [•] (each an “Obligor”), makes this undertaking (“Undertaking”) to,
and for the benefit of, L. B. Foster Company, a Pennsylvania corporation (the
“Company”), in consideration of certain confidential information of the Company
that Obligor wishes to receive.

 

  1. Obligor certifies that [•]1 is providing confidential information
(“Evaluation Material”) to Obligor under a confidentiality agreement, dated
February [•], 2016, between Legion Partners, L.P. I, Legion Partners, L.P. II,
Legion Partners Special Opportunities, L.P. II, Legion Partners, LLC, Legion
Partners Asset Management, LLC, Legion Partners Holdings, LLC, Christopher S.
Kiper, Raymond White, Bradley S. Vizi, David A. Katz, Justin Albert
(collectively, the Investors”) and the Company (“Confidentiality Agreement”) and
(ii) Obligor has read the Confidentiality Agreement, understands the terms and
conditions of the Confidentiality Agreement and agrees to be fully bound by the
Confidentiality Agreement. Capitalized terms not otherwise defined in this
Undertaking have the meaning ascribed to them in the Confidentiality Agreement.

 

  2. Obligor agrees that, upon receipt of the Evaluation Material, if not
already restricted, it shall automatically become restricted from taking any of
the actions that the Investors are restricted from taking with respect to the
Company pursuant to the terms of Section 3 of the Agreement, dated February [•],
2016 (the “Board Composition Agreement”), by and between the Company and the
Investors which agreement provides for, among other things, the appointment of
Bradley S. Vizi to the Company’s Board of Directors and Obligor hereby
undertakes to comply with, and be subject to, the terms of Section 3 of the
Board Composition Agreement as though it was a signatory thereto.

 

  3. If Obligor is required by law, regulation, regulatory authority, judicial
or governmental order or in connection with any interrogatory, subpoena, civil
investigatory demand or any similar process relating to any legal proceeding,
investigation, hearing or otherwise to disclose in any manner any Information,
Obligor covenants to provide the Company with prompt notice (to the extent
legally permissible) in advance of such disclosure so that the Company may seek,
at the Company’s sole expense, a protective order or other appropriate remedy,
waive compliance with this Paragraph 2 or both. In the event that no protective
order or other remedy is obtained, or if the Company waives compliance with this
Paragraph 2, Obligor covenants to (a) furnish only such Information as Obligor
is advised is legally required and (b) exercise commercially reasonable efforts
to obtain assurance that confidential treatment will be accorded to any
Information that is compelled to be disclosed.

 

  4. Obligor (a) consents to submit itself to personal jurisdiction and venue in
any action brought in any federal or state court of the Commonwealth of
Pennsylvania located in the City of Pittsburgh (each, a “Court”) in connection
with any matter arising to

 

1 

Applicable Legion Entity to be inserted



--------------------------------------------------------------------------------

  enforce any provision of this Undertaking or the Confidentiality Agreement,
(b) agrees that it will not attempt to deny or defeat such personal jurisdiction
by motion or other request for leave from any Court, (c) agrees that it will not
bring any action relating to this Undertaking or the Confidentiality Agreement
in any court or venue other than a Court, (d) agrees that service of process for
purposes of proceedings to enforce this Undertaking or the Confidentiality
Agreement is effective and proper if delivered by registered or certified mail,
and (e) agrees that any breach of this Undertaking or the Confidentiality
Agreement may be punishable by such relief as deemed appropriate by any Court.

 

  5. This Undertaking may be modified or waived only by a separate writing
executed by Obligor and the Company that expressly modifies or waives this
Undertaking. No failure or delay in exercising any right, power or privilege
under this Undertaking will operate as a waiver of any such right, power or
privilege, and no single or partial exercise of any right, power or privilege
under this Undertaking will preclude any other or further exercise of any such
right, power or privilege.

 

  6. Delivery of an executed signature page of this Undertaking by telecopy or
other electronic imaging means will be effective as delivery of a manually
executed signature page of this Undertaking.

 

  7. This Undertaking will be governed by and construed in accordance with the
laws of the Commonwealth of Pennsylvania, without regard to its choice of laws
or conflict of laws principles or of any other jurisdiction to the extent that
such principles would require or permit the application of the laws of another
jurisdiction.

 

  8. The terms of this Undertaking and Obligor’s obligations hereunder shall
expire two (2) years from the date of the Confidentiality Agreement.

[Signature page on next page]